This cause came on for further consideration upon the filing on October 30, 1997, by the Clients’ Security Fund of an amended motion for order to show cause. On December 17, 1997, this court granted the motion and ordered respondent to respond to the order within twenty days. On January 6,1998, respondent filed a response. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that Neal Brent Levine, Attorney Registration No. 0020663, last known address in Toledo, Ohio, is found in contempt for failure to comply with this court’s order of July 23, 1996. It is further ordered that this cause be referred to the Office of the Attorney General for collection.
Douglas, J., would find respondent in contempt and place the order in the file.